Third District Court of Appeal
                               State of Florida

                       Opinion filed November 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1600
                      Lower Tribunal No. F19-17877
                          ________________


                           Giancarlo Zambrano,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marlene
Fernandez-Karavetsos, Judge.


      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
      Affirmed. Adams v. State, 630 So. 2d 641, 642 (Fla. 3d DCA 1994)

(holding that a jury instruction for resisting officer without violence that

named the law enforcement officer was error but not fundamental error);

Starks v. State, 627 So. 2d 1194, 1198 (Fla. 3d DCA 1993) (“‘It is well-

established law that where the trial judge has extended counsel an

opportunity to cure any error, and counsel fails to take advantage of the

opportunity, such error, if any, was invited and will not warrant reversal.’”)

(quoting Ray v. State, 403 So. 2d 956, 960 (Fla. 1981) (citation and

emphasis omitted)).




                                      2